     Case 2:20-cv-01192-SPL-JZB Document 82 Filed 03/31/21 Page 1 of 6



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Jason Fenty, et al.,                              No. CV-20-01192-PHX-SPL (JZB)
10                   Plaintiffs,                        ORDER
11    v.
12    Paul Penzone, et al.,
13                   Defendants.
14
15
16          On March 31, 2021, the Court held a telephonic hearing between the parties on three

17   specific discovery issues: (1) Plaintiffs’ ability to conduct an in-person inspection of
18   Maricopa County Jails; (2) Plaintiffs’ counsel’s ability to take their own photographs while

19   conducting an inspection; and (3) Plaintiffs’ expert’s ability to speak briefly with

20   incarcerated persons and jail staff as the expert encounters them during the inspection.
21   Based on that conference, the Court finds that Plaintiffs are entitled to conduct an in-person
22   inspection of Maricopa County Jails, but that Defendants may designate a staff member to

23   take photographs during the inspection at Plaintiffs’ counsel’s direction. Additionally,

24   Plaintiffs’ expert is not permitted to conduct interviews of inmates or jail staff encountered

25   on the inspection.

26   I.     In-Person Inspection.
27          Plaintiffs frame the first discovery issue as follows:
28                  Plaintiffs seek to conduct an in-person inspection of the
                    Maricopa County Jails and believe that precautions can be
     Case 2:20-cv-01192-SPL-JZB Document 82 Filed 03/31/21 Page 2 of 6



 1                 taken (including vaccination) to mitigate the risk of COVID-
                   19 transmission. Defendants will only consent to a virtual (i.e.,
 2                 video) inspection of the facilities and claim that no measures
                   can be taken to limit the risk of COVID-19 transmission posed
 3                 by an in-person inspection.
 4
     In response, Defendants assert that “[d]ue to COVID-19, Plaintiffs’ request for an in-
 5
     person inspection of all six MCSO facilities by both their attorneys and an unidentified
 6
     expert, poses an unnecessary risk to the health and safety of staff, inmates, and counsel.”
 7
     Defendants argue that “[a] Zoom tour (which Defense counsel have facilitated for
 8
     numerous facilities, attorneys, and experts across the country during the pandemic)
 9
     eliminates these risks, while still allowing Plaintiffs’ counsel to view and photograph areas,
10
     just as they would if they were physically present.”
11
            Rule 34 of the Federal Rules of Civil Procedure provides that:
12
            a) In General. A party may serve on any other party a request within the
13          scope of Rule 26(b):
14          ...
15          (2) to permit entry onto designated land or other property possessed or
            controlled by the responding party, so that the requesting party may inspect,
16          measure, survey, photograph, test, or sample the property or any designated
            object or operation on it.
17
18   Fed. R. Civ. P. 34(a)(2).
19          It is undisputed that in-person inspections of detention facilities is permitted under
20   Rule 34. Instead, Defendants argue that, in light of the COVID-19 pandemic, the Court
21   should not permit Plaintiffs to conduct an in-person inspection of the jails because of added
22   risk and the availability of alternative video inspection. Defendants’ argument is not
23   persuasive for three reasons. First, case law makes clear that firsthand observations of
24   conditions at a facility is likely to yield information that could not be readily obtained
25   through secondhand accounts. Alvarez v. LaRose, 2020 WL 5594908, at *6 (S.D. Cal. Sept.
26   18, 2020). And while a Zoom call may be better than a secondhand account of the facility,
27   it certainly will provide less information than an in-person inspection would provide.
28


                                                 -2-
     Case 2:20-cv-01192-SPL-JZB Document 82 Filed 03/31/21 Page 3 of 6



 1            Second, based in part on recent CDC guidelines1, protective measures can be taken
 2   such that there is no substantially-heightened health concern in conducting an in-person
 3   inspection versus a Zoom inspection. At the hearing, Plaintiffs’ counsel stated both
 4   Plaintiff’s attorney and the expert conducting the inspection would be fully vaccinated for
 5   the appropriate amount of time, would both be wearing masks, and would both observe
 6   social distancing procedures. Such precautions make it seem unlikely that permitting the
 7   in-person inspection adds any substantial risk to facility staff and inmates that does not
 8   already exist with the processing of dozens if not hundreds of new inmates each week.
 9            Third, other Courts have permitted in person inspections of detention facilities
10   during the past year. See Alvarez, 2020 WL 5594908 (S.D. Cal. Sept. 18, 2020) (permitting
11   a Rule 34 site inspection of a detention center in September 2020 to determine if the
12   conditions of confinement were constitutionally sufficient); Chunn v. Edge, No. 20-CV-
13   1590 (RPK), 2020 WL 1872523, at *2 (E.D.N.Y. Apr. 15, 2020) (permitting inspection of
14   detention facility by an expert and an attorney prior to the submission of a TRO in April
15   2020).
16            For these reasons, the Court will grant Plaintiffs’ request to permit an in-person Rule
17   34 inspection of all six Maricopa County Jails, subject to the following conditions:
18
              1.    Plaintiff may provide two individuals for the inspection, one
19            attorney and one expert.
20            2.     Both individuals must be at least 14 days past receiving either
21            their second dose of the Pfizer or Moderna vaccine, or their first dose of
              the Johnson & Johnson Vaccine.
22
              3.    Both individuals must be masked for the duration of their
23
              inspection.
24
25   1
       Current CDC guidelines for individuals who are “fully vaccinated” advise that the
     following precautions should be taken whenever gathering with unvaccinated people from
26   more than one household: wear a mask, stay at least six feet apart from others, avoid crowds
     and    poorly      ventilated  spaces.    See     https://www.cdc.gov/coronavirus/2019-
27   ncov/vaccines/fully-vaccinated.html#print (last visited March 31, 2021.) And while the
     CDC is “still learning how well COVID-19 vaccines keep people from spreading the
28   disease[,]” “[e]arly data show that the vaccines may help keep people from spreading
     COVID-19. . . .” (Id.)

                                                   -3-
     Case 2:20-cv-01192-SPL-JZB Document 82 Filed 03/31/21 Page 4 of 6



 1          4.    Both individuals must always maintain at least six feet of social
 2          distancing from any staff or inmate at the facility.

 3   II.    Photographs During Inspection.
 4          Plaintiffs frame the second issue as follows:
 5
                   Plaintiffs’ counsel seek to be able to take their own
 6                 photographs while conducting an inspection in order to protect,
                   under the work-product doctrine, any attorney’s mental
 7                 impressions that may be revealed by the selection/subject
                   matter of what is photographed. Defendants only want
 8                 photographs to be taken by Defendants’ staff and believe that
                   the work-product doctrine does not apply.
 9
     In response, Defendants assert that “Defendants do not object to allowing photographs to
10
     be taken. Rather, they object to Plaintiffs’ counsel bringing their own camera equipment
11
     into a secure correctional setting.” Defendants propose that “Defendants will designate a
12
     staff member to operate the camera and take photographs at Plaintiffs’ counsel’s
13
     direction. Plaintiffs’ counsel will view the image and confirm it captures what they
14
     intended. At the conclusion of the tour, Defense counsel will provide Plaintiffs’ counsel
15
     with the photographs electronically.”
16
            Defendants’ suggestion is reasonable, and the Court will adopt it. The Court is not
17
     convinced that the mere selection of what gets photographed and what does not get
18
     photographed amounts to work product subject to protection under Rule 26. To be sure,
19
     Defendant is not entitled to any attorney or expert impressions of the various photographs;
20
     but knowledge of the subject matter itself is not improper. However, in an abundance of
21
     caution, the Court will order that when the photos are screened for security purposes
22
     following the inspection and prior to disclosure to Plaintiffs, it must be a facility security
23
     officer who conducts that screening – not Defendants’ attorney. The parties must also
24
     confer and agree on a protective order suitable to the needs of this case.
25
     III.   Plaintiffs May Not Conduct Interviews of Inmates or Jail Staff.
26
            Plaintiffs frame the third issue as follows:
27
28                 Plaintiffs ask that their expert be allowed to speak briefly to
                   incarcerated persons (i.e., Plaintiffs’ counsel’s clients) and Jail


                                                  -4-
     Case 2:20-cv-01192-SPL-JZB Document 82 Filed 03/31/21 Page 5 of 6



 1                 staff as the expert encounters them during the
                   inspection. Defendants object to allowing the expert to speak
 2                 to Plaintiffs’ counsel’s own clients or to staff, claiming that this
                   constitutes a “roving” deposition. (This is despite the fact
 3                 Plaintiffs agreed that only their expert—and no attorney—will
                   be posing questions to staff or incarcerated persons.)
 4
 5   In response Defendants stated that they “do not object to Plaintiffs’ expert asking brief
 6   questions of inmates they encounter on the tour. To the extent they wish to conduct lengthy
 7   interviews, however, it is more appropriate to do so telephonically so as not to
 8   unnecessarily delay/extend the tour.” Specifically, “Defendants object to Plaintiffs’ expert
 9   interviewing jail/medical staff outside of a formal deposition setting as it creates
10   evidentiary issues.” The Court agrees.
11          To the extent Plaintiffs seek to conduct interviews of various inmates and jail staff
12   during the Rule 34 inspection, the Court will deny that request. Nothing in Rule 34 permits
13   such interviews. Defendants note that they “will have a designee available to answer basic
14   questions regarding each facility.” And because Defendants do not object, Plaintiffs’ expert
15   may ask brief questions of inmates they encounter on the inspection. Anything more
16   substantial, however, is prohibited.
17          Accordingly,
18          IT IS ORDERED:
19          1.     Plaintiffs are permitted to conduct in-person Rule 34 inspections of the six
20   Maricopa County Jails at issue here, subject to the limitations set forth in this order.
21          2.     Plaintiffs may not take photographs during their Rule 34 inspections. Instead,
22   Defendant shall designate a staff member to operate the camera and take photographs at
23   Plaintiffs’ counsel’s direction. Plaintiffs’ counsel will view the image and confirm it
24   captures what they intended. At the conclusion of the tour, a security officer from the
25   facility who is not Defendants’ attorney will review the images for any security concerns,
26   and the images will be promptly provided to Plaintiffs’ counsel electronically.
27          3.     Neither Plaintiffs’ counsel, nor Plaintiffs’ expert may conduct interviews
28   with inmates of Jail Staff encountered on the inspections. Plaintiffs’ expert may ask brief


                                                  -5-
     Case 2:20-cv-01192-SPL-JZB Document 82 Filed 03/31/21 Page 6 of 6



 1   questions of inmates encountered on the inspections, to the extent discussed in this Order.
 2          Dated this 31st day of March, 2021.
 3
 4                                                             Honorable John Z. Boyle
 5                                                             United States Magistrate Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
